Citation Nr: 0530483	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  96-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a depressive disorder.


REPRESENTATION

Appellant represented by:	S. A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
April 1994 and had three years and two months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the veteran service 
connection for a depressive disorder with an evaluation of 10 
percent.  The veteran requested a higher rating.  In October 
1996, the RO increased the veteran's rating to 30 percent for 
a depressive disorder.  She continues to request a higher 
rating.

The veteran testified before a hearing officer at the RO in 
June 1996.  A transcript of the hearing is of record.

In July 2002, the Board denied the veteran's claim for an 
evaluation in excess of 30 percent for a depressive disorder.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2003, the Court granted the joint motion to vacate the 
Board's decision, and remanded the case for action consistent 
with the motion.

In February 2004, the Board remanded the veteran's case to 
the RO for action consistent with the joint motion.  The case 
was returned to the Board in October 2005.

The Board notes that in the veteran's representative's 
January 2000 written brief presentation, the representative 
raised the issue of a claim of entitlement to a total 
disability rating due to individual unemployability based on 
a service-connected disability (TDIU).  Further, in the March 
2000 Board remand, the Board referred this claim to the RO 
for adjudication.  However, the RO has yet to adjudicate this 
claim.  Therefore, this issue is again referred to the RO for 
proper adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  For the period May 1, 1994, to July 30, 2001, the 
veteran's depressive disorder was manifested by periods of 
depression, sleep impairment, poor concentration, 
irritability, fatigue, and mood swings.

3.  For the period July 31, 2001, to November 21, 2004, the 
veteran's depressive disorder was manifested by periods of 
depression, sleep impairment, hypomanic symptoms, psychotic 
features, decreased appetite, fatigue, mood swings, 
irritability, restricted affect, and poor concentration.

4.  For the period commencing November 22, 2004, the 
veteran's depressive disorder has been manifested by periods 
of depression, sleep impairment, dysphoric symptoms, anger, 
fatigue, mood swings, irritability, flattened affect, and 
poor concentration, compromised relationships, social 
withdrawal, and low self-esteem.


CONCLUSIONS OF LAW

1.  For the period May 1, 1994, to July 30, 2001, the 
criteria for an evaluation in excess of 30 percent has not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2004).

2.  For the period July 31, 2001, to November 21, 2004, the 
criteria for an evaluation of 50 percent has been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2004).

3.  For the period commencing November 22, 2004, the criteria 
for an evaluation of 70 percent has been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in May 1994, prior to the enactment of the VCAA.  

An RO letter dated in March 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the March 2004 letter, VA notified the veteran of her 
responsibility to submit evidence that showed that her 
condition was worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that she submit any evidence in her possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate her claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the February 1996 statement of the case and 
December 1996, June 1999, July 2001, October 2001, January 
2002, and January 2005 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate her claim.  The March 2000 and February 2004 
Board remands also provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records were reviewed and 
reveal that in May 1992, the veteran complained of fatigue.  
Upon separation, she was diagnosed with chronic fatigue 
syndrome.

In May 1994, she submitted a claim, in pertinent part, for an 
anxiety disorder.

In March 1995, the veteran underwent a VA examination wherein 
she reported having a history of chronic fatigue syndrome and 
periods of depression, with a tendency to have crying spells.  
After service, she had worked 16 hours a week, but quit due 
to chronic fatigue.  She reported difficulty in concentrating 
and stated that she slept reasonably well, but felt tired and 
fatigued during the day.  The examiner found that the veteran 
was neatly dressed and appeared alert and pleasant.  Her 
verbal productivity, orientation, memory, insight and 
judgment appeared adequate.  The diagnosis was depressive 
disorder, not otherwise specified.  She was also diagnosed 
with fatigue secondary to depression and was not found to 
meet the diagnostic criteria for chronic fatigue syndrome.  

An April 1995 private medical record from the Albemarle 
Mental Health Center shows that the veteran complained that 
she was overwhelmed and depressed and was having mood swings.  
Mental status examination revealed that the veteran appeared 
neatly dressed and groomed.  It was evident that she was 
depressed.  Her gait was slow and at times she would not seem 
to understand the questions posed to her as though she was 
dis-associated for that moment.  Her thought processes were 
intact.  She had no problems with stream of consciousness and 
had no hallucinations or delusional thinking, although she 
did admit to feeling as though she wished she was not around 
if her children were not there.  Her affect matched her 
conversation and at times she became teary.  She was oriented 
to person, place, time, and object, and had good immediate 
recent distance and remote memory.  She appeared to be 
grasping how serious her depression was and appeared 
overwhelmed by the care that she was not able to provide to 
her family.  Her judgment appeared to be good and she was 
able to carry on a positive conversation and could allow 
herself to Regression in Service of Ego (RISE) at various 
times during the session.  The Axis I diagnoses were major 
depression, single episode, severe without psychotic features 
(principal/primary), and to rule out dysthymia, late onset, 
primary type.  Her weaknesses were that she seemed to feel 
that she should handle everything and her strengths were her 
mental and intellectual skills and having completed a 
successful career in the military and transitioned to 
civilian life.  She had numerous skills and resources.  Her 
needs were to have some sort of respite care available to 
take the load off her.  The veteran was treated again at that 
facility in May, with similar findings.

May 1995 VA outpatient medical record shows that the veteran 
complained of increased depression after tapering off Zoloft.  
She reported that she slept little but was in bed a lot.  She 
got up multiple times at night to check the door to make sure 
it was locked and the children were fine.  Her weight had 
increased since her discharge from the military.  She was 
tearful more so since she stopped taking Zoloft.  She had 
some suicidal ideation, but no plans and she had no past 
suicide attempts.  Mental status examination revealed the 
veteran to be neatly dressed.  She was readily tearful, but 
cooperative.  Her speech was slow and soft with normal 
rhythm.  Her thoughts were goal-directed with some near-
delusional guilt.  There were no auditory hallucinations and 
no paranoia.  There was no homicidal ideation, but occasional 
suicidal ideation.  Her mood was sad and irritable and her 
affect was congruent.  Her memory seemed intact by history.  
Her judgment was fine by testing, but impaired by history.  
The Axis I diagnosis was severe major depressive disorder.  
The Global Assessment of Functioning (GAF) score was 55.

In June 1995, the RO granted service connection, in pertinent 
part, for depressive disorder with a 10 percent evaluation.

In her July 1995 notice of disagreement, the veteran argued 
that she was unable to work because of her condition and 
attended outpatient therapy at a private mental health 
center.  She also took medication daily.

A July 1995 VA outpatient medical record shows that the 
veteran sought treatment for monitoring of her medication.  
She reported that the medication had helped her feel in 
control of her anxiety that made her irritable and moody.  
She no longer suffered from crying uncontrollably and had not 
lost her temper for about a month.  Prior to that and for the 
last 10 years, she stated that she had felt anxious and 
moody, and had hit her children at times.  She denied having 
suicidal or homicidal thoughts, plans or intent, but 
acknowledged having suicidal thoughts about three months ago.  
She also reported that after discharge from the service, she 
worked at a bank for a few months, but quit because of the 
stress and crying on the job.  Mental status examination 
revealed that she was well-dressed.  She was crying and in a 
depressive mood.  She did not have psychotic symptoms and 
denied suicidal and homicidal ideation.  The Axis I diagnosis 
was major depression.

A February 1996 VA outpatient medical record shows that the 
veteran complained of a sad mood and insomnia.  She was not 
able to sleep for more than three hours.  She complained of 
crying spells and feeling helpless.  Mental status 
examination revealed a restricted affect.  There was no 
evidence of a formal thought disorder, delusion or paranoia.  
She denied suicidal ideation and her insight was fair.  The 
diagnoses were major recurrent depression without psychosis, 
and dysthymia.

In the veteran's June 1996 substantive appeal, she argued 
that her state of health prior to being placed on medication, 
severely limited her earning capacity.  She experienced loss 
of energy, crying spells, loss of concentration, and was 
unable to tolerate frustrations at home and relate to her 
children.  She was unable to handle normal stress, leading 
her to have total feelings of helplessness which impaired her 
judgment and caused her to endure extreme emotional turmoil.

In June 1996, the veteran testified at an RO hearing before a 
hearing officer.  She stated that it was difficult for her to 
sleep.  She had problems with employment by not being able to 
get a job or keep a job because of her depression and 
anxiety.  She also stated that she exhibited compulsive 
behavior at times when she was not able to find her purse, 
because she was always checking to make sure she had her 
purse.

An August 1996 VA outpatient medical record shows that the 
veteran had a tentative euthymic affect.  She denied suicidal 
and homicidal ideation and denied hallucinations.  She had no 
delusions and no psychosis.  She also had fair insight and 
judgment.  Her Axis I diagnoses were early onset dysthymic 
disorder, recurrent major depressive disorder, and obsessive 
compulsive disorder.

In an October 1996 rating decision, the RO increased the 
veteran's rating to 30 percent for depressive disorder, 
effective May 1, 1994.

An October 1996 VA outpatient medical record shows that the 
veteran felt more depressed and irritable in the winter time.  
She was crying two times per week.  She had no energy.  She 
did not have anhedonia.  Mental status examination revealed 
that she was pleasant and well-groomed and she related well.  
She had no suicidal or homicidal ideation, no hallucinations, 
no delusions, and no psychosis.  She was alert and oriented.  
Her thoughts were logical and she had good insight and 
judgment.  Her Axis I diagnoses were recurrent major 
depressive disorder without psychotic features, early onset 
dysthymic disorder, and obsessive compulsive disorder.

A February 1997 VA outpatient medical record shows that the 
veteran quit her five-day-a-week job because of the stress 
and demands.  Her diagnosis remained the same from her 
October 1996 VA outpatient visit.

A July 1997 VA outpatient medical record showed that the 
veteran was doing well on Prozac and her symptoms of 
depressed mood, crying spells, sleeplessness, and frequent 
checking for items had all been alleviated.  She still 
checked and rechecked the locks of the front door, car and 
whereabouts of her purse about one time per day, but this was 
much improved from multiple times per day.  She denied 
lethargy and hallucinations.  She had no suicidal or 
homicidal ideation.  She denied any side effects from the 
medication.  Mental status examination revealed a well-
groomed, pleasant woman with euthymic mood and affect and no 
evidence of thought disorder, impaired memory, or impaired 
cognition.  The Axis I diagnoses were recurrent major 
depressive disorder with psychotic features, dysthymic 
disorder, and mild obsessive compulsive disorder.  A January 
1998 VA outpatient medical record showed similar symptoms.

In January 1998, the veteran underwent a VA examination 
wherein she stated that she slept a lot and was easily upset, 
irritable, had a lack of interest, poor concentration and 
episodes of crying.  She frequently checked her purse and 
other things to make sure they were present.  Physical 
examination revealed that she was an alert cooperative woman 
who answered questions and volunteered information.  She was 
neatly dressed and exhibited no bizarre motor movements or 
tics.  Her mood was somewhat tense, but her affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  She was oriented to person, 
place, and time.  Her long-term and short-term memory was 
good, and her insight and judgment appeared to be adequate.  
The diagnosis was dysthymic disorder and her GAF score was 
70.

A January 1998 VA outpatient medical record shows that the 
veteran was compliant with her medication and continued to do 
well.  She denied crying spells, lethality, psychosis, sleep 
and appetite disturbances, and "checking" symptoms.  Mental 
status examination showed that she was stable with goal-
directed thoughts and euthymic affect.  Her Axis I diagnoses 
were recurrent major depressive disorder with psychosis now 
in remission, dysthymic disorder, and mild obsessive 
compulsive disorder.

An August 1998 VA outpatient medical record shows that the 
veteran was less depressed, but had increased irritability 
and headaches in the context of trying to stop her coffee 
drinking.  She also felt overworked at home.  Otherwise, she 
had no sleep or appetite problems.  Mental status examination 
showed a fairly groomed female who was cheerful and 
cooperative with good eye contact.  Her speech was with 
normal rate and tone.  Her mood was euthymic and her affect 
was with full range.  She had no visual or auditory 
hallucinations and no suicidal or homicidal ideations.  She 
felt compulsion to check things at times, for example her 
purse, her car, and her door locks.  Her insight and judgment 
were fair.  The Axis I diagnosis was recurrent major 
depression and her GAF score was 60.

A January 1999 VA outpatient medical record shows that the 
veteran had stopped taking her Prozac because she was feeling 
good.  She noticed that since then, she was getting depressed 
and currently had difficulty getting out of bed, felt 
stressed out, irritable, tired, and sleepy most of the time.  
She also stated that she quit her job.  She denied any 
psychotic symptoms, manic symptoms, suicidal or homicidal 
ideations or plans, problems with appetite, or constipation.  
Examination revealed that she was casually dressed, pleasant, 
cooperative, alert, and oriented to person, place, and time.  
Her speech was coherent and relevant with normal rate and 
tone.  She had good eye contact and her thoughts were well 
organized.  She had no delusions or hallucinations.  Her mood 
was depressed with constricted affect.  Her insight and 
judgment were not impaired at the time.  The diagnosis was 
recurrent moderate major depression.

In the veteran's representative's January 2000 written brief 
presentation, he argued that the January 1998 VA examination 
was inadequate for rating purposes because the VA examiner 
did not review the claims folder prior to the examination and 
the examiner did not assess the social and industrial impact 
of the veteran's condition.

In February 2001, the veteran underwent a VA examination.  
She gave a history of her various disabilities, noting that 
she had chronic fatigue syndrome and was so tired all the 
time that she could no longer work or concentrate.  The 
veteran reported that she was most concerned with her anxiety 
when her purse was not in her view.  She also got anxious 
when she thought about doors that were not locked in the 
house or in the car.  The examiner noted that in 1998, the VA 
physicians reported that the veteran's depression was in 
remission.  Mental status examination revealed that the 
veteran was alert and well oriented in time, place, and 
person.  She denied feeling depressed at that time.  She did 
not currently have suicidal thoughts.  She described panic 
attacks whenever she was not in possession of her purse or 
when she thought that she had not locked the doors at home or 
in her car.  She tended to sleep a lot, but did not have the 
chronic fatigue that she used to feel a few years ago.  Her 
affect and thought process were appropriate.  There were no 
inappropriate behaviors during the examination.  There was no 
evidence of memory deficit, either long-term or short-term.  
The Axis I diagnoses were recurrent major depressive disorder 
in remission, and obsessive compulsive disorder.  Her GAF 
score was 66 with some moderate symptoms and impairment of 
social and occupational adaptability.  The examiner noted 
that the veteran's depression was currently in remission, but 
there was good indication that she was acutely depressed in 
1987 to 1994 following her discharge from the service.  In 
addition, her obsessive compulsive disorder appeared to be 
causing her more distress at the present time.

A July 2001 VA outpatient medical record shows that the 
veteran complained of having a depressed mood.  She described 
a four to five month onset of depression with the last month 
being very difficult because of family problems.  The 
examiner noted that the veteran may have endorsed hypomanic 
symptoms since 1999 to include feeling on top of the world 
with increased energy as if she could do anything.  The 
veteran reported spending sprees of impulsive buying with 
episodes of never sleeping because she always had something 
to do.  She described these feelings to be rescinding and 
being replaced by mood swings and finally depression, which 
began approximately one month ago.  Mental status examination 
revealed that the veteran was appropriately dressed and 
neatly groomed.  Her speech was of normal rate and soft tone.  
She did not exhibit speech latency or poverty of speech.  She 
was not hyper verbal, tangential or with flight of ideas or 
looseness of association.  She denied suicidal ideation, 
homicidal ideation, and auditory and visual hallucinations.  
She denied visual constructs and did not appear to be 
responding to internal stimuli.  She described herself as 
depressed, angry, with decreased patience, and increased 
fatigue.  Her affect was tearful, but with good eye contact.  
She did not exhibit any psychomotor retardation or agitation.  
She denied feeling helpless or hopeless, just angry.  She 
endorsed sleep disturbances of two to three hours of sleep a 
night.  She endorsed a decreased appetite, but denied any 
knowledge of weight loss.  Her insight and judgment were 
adequate.  The diagnoses were recurrent major depressive 
disorder with psychosis at that time, history of dysthymic 
disorder, obsessive compulsive disorder, and dependent 
traits.

A September 2001 VA outpatient medical record showed that the 
veteran stated she had been feeling much better since she 
began using Prozac in July 2001.  She reported that she was 
not feeling depressed at the time, but noted that she had 
been becoming more and more irritable with her sons.  She 
reported that she suffered from obsessive-compulsive disorder 
with increased feelings of anxiety and checking, stating that 
she checked her door anywhere from three to four times each 
episode when she tried to leave the house.  She stated that 
she had been having significant difficulty sleeping and not 
feeling rested in the morning.  Her energy had decreased 
secondary to having difficulty sleeping.  She denied feelings 
of hopelessness or helplessness.  She denied suicidal or 
homicidal ideation, intent, or plan.  She also denied 
auditory, visual, or tactile hallucinations as well as 
paranoid or delusional construct.  She denied symptoms of 
social phobia as well.  She was currently in a relationship 
and endorsed a lot of ups and downs.  Mental status 
examination revealed that the veteran was dressed in street 
clothes with good attention to grooming.  She was pleasant 
and cooperative.  Her language was of normal rate, tone, and 
volume.  Her thoughts were logical and goal-oriented, without 
any flight of ideas, looseness of association, tangentiality, 
or circumstantiality.  Her thought content was without 
auditory, visual, or tactile hallucinations, and without 
paranoid or delusional construct.  She described her mood as 
fine, although her affect was slightly restricted and not 
congruent with her stated mood.  She appeared quite fatigued 
and unrested.  Her judgment and insight were deemed 
appropriate.  The Axis I diagnoses were dysthymia, obsessive 
compulsive disorder, and major depressive disorder with 
psychotic features by history; Axis II diagnosis was 
dependent personality; Axis III diagnoses included chronic 
fatigue syndrome, degenerative arthritis, and estrogen 
replacement therapy.  Her GAF score was 60.

An April 2002 VA outpatient medical record shows similar 
symptoms to the September 2001 VA outpatient medical record.  
Her diagnosis was stable dysthymia.

In November 2004, the veteran underwent a mental disorder 
evaluation by K.H., M.D., a VA physician.  She presented in 
casual, neat clothing, good grooming and personal hygiene.  
She was very pleasant, alert, cooperative, and attentive.  
Her mood was euthymic with full affect and she showed good 
mood reactivity.  She was noted to have some concentration 
problems, and was somewhat confused about dates and specific 
history.  She reported that she was not on any medication.  
She indicated that she was feeling out of control at times, 
upset, having crying spells, increased anxiety and some 
difficulty sleeping.  Her diagnosis and level of impairment 
was deferred until psychological evaluation was received.

Later, in November 2004, the veteran underwent a VA 
psychological evaluation conducted by J.C., Ph.D., a VA 
physician.  The veteran reported that currently, she was 
doing home baby-sitting but had to take a breather because 
she was getting tired.  The examiner noted that this was an 
indicator of re-emergence of depression.  She stated that she 
was sleeping pretty well until the last month.  She 
attributed this and her other symptoms of depression to the 
season.  She complained that in the fall, she became more 
depressed.  She became less decisive and described intense 
unhappiness with herself.  She was anhedonic in daily life, 
but when pressed, generated a potentially pleasurable 
activity accompanied by appropriate affect.  She described a 
sad mood and out of control anger, but did not describe legal 
problems secondary to her anger or abandonment by family in 
response to her anger.  She stated that she was not suicidal.  
She continued to have obsessive-compulsive behavior, and 
described the need to have visual contact with her purse at 
all times, without which she experienced intense anxiety.  
Symptoms of depression had been successfully treated using 
Prozac in the past, but she stated she quit after three years 
because she thought she was feeling better.  Mental status 
examination revealed that the veteran's speech was clear, 
coherent, modulated and relevant to context.  She was fully 
oriented and her memory appeared to be intact.  Her mood was 
irritable and sad and her affect was somewhat restricted and 
consistent with speech content.  She became quite tearful and 
showed strong reactivity to her symptoms of indecisiveness, 
fatigue and her perception of herself as a burden on her 
children.  Her form of thought was logical and goal-directed.  
She denied suicidal and homicidal ideation.  There was no 
evidence of psychosis, paranoia or intellectual 
insufficiency.  Testing was conducted and revealed that the 
veteran indicated the presence of dysphoric symptoms, 
including symptoms of hyperarousal, jumpiness and tension.  
She displayed significant evidence of depressive 
symptomatology, including sadness and helplessness.  She also 
showed some evidence of depersonalization and derealization, 
as well as psychic numbing.  Most prominent was evidence of 
anger or irritable affect.  The veteran's Millon Clinical 
Multiaxial Inventory-3 (MCMI-3) suggested that she displayed 
apathy and introversion in her interpersonal relationships, 
and flattened affect accompanied by insensitivity to the 
feelings of self and others.  Additionally, her relationships 
were compromised by her tendency to be aggressive and 
combative with others when provoked.  Her responses resulted 
in a significant elevation on the depression assessment 
indicating that she was generally gloomy, pessimistic and 
overly serious.  The veteran reported many symptoms 
associated with depression, including apathy, social 
withdrawal, guilt, pessimism, low self-esteem, and feelings 
of inadequacy and worthlessness.  Test results were 
consistent with a diagnosis of dysthymic disorder, which was 
her service-connected disability.  Test validity indicators 
suggested the veteran answered questions honestly and 
consistently.

The VA examiner noted that evaluation of the veteran's 
symptoms suggested that she was troubled by severe obsessive 
compulsive symptoms as well as severe problems with 
depression and in particular, depression-related anger that 
compromised her ability to get along with others and to 
maintain gainful employment.  She was not currently 
experiencing a gross loss of contact with reality such that a 
diagnosis of psychosis would be appropriate.  She did report 
severe impairment especially with regard to her symptoms of 
obsessive-compulsive disorder that would result in severe 
impairment in the ability to obtain or retain employment.  It 
was noted that the veteran did considerably better while she 
was on Prozac.  The VA examiner opined that at the present 
time, severe impairment in the ability for the veteran to 
obtain and retain employment was found to be present.

Based on the results of the psychological evaluation by J.C., 
Ph.D., the November 2004 VA examiner, K.H., M.D. gave Axis I 
diagnoses of dysthymic disorder, and obsessive compulsive 
disorder.  The GAF score was 50.  She also stated that the 
veteran had severe impairment in her ability to maintain 
employment because of both the dysthymia and the obsessive-
compulsive disorder.  The current GAF score was 50 with a 
decline after the veteran's discontinuance of her medication.

In January 2005, the RO received the veteran's VA Vocational 
Rehabilitation records dated from February 1995 to May 2001.  
Included in the records was a February 1995 Functional 
Assessment Inventory of Personal Capacities wherein the 
veteran noted that her disability was slowly getting worse or 
was hard to predict.  In a September 1995 Synthesis of 
Evaluation, it was noted that the veteran felt her most 
limiting condition was her mental health.  She claimed that 
she became so depressed at times that it was difficult for 
her to function and her anxiety was the reason for quitting 
her past jobs.  In a September 1995 Counseling Record, it was 
noted that the veteran reported having crying fits, periods 
of time when she could not get out of bed, and mood swings.  
She reported feeling extremely good at times, as if she was 
on top of the world.  During these high points, she spent 
money and did many activities, but when she was depressed, 
she had thoughts of suicide without a plan.  She described 
her medical condition as fair to poor.  She reported leaving 
her last job as a collector because she could not concentrate 
and because of feelings of depression.  She had attended a 
cosmetology school, but dropped out because of her 
depression.  A March 2001 Counseling Record shows that the 
counseling psychologist, C.W., reviewed a medical record from 
Dr. C., the veteran's treating physician at the VA outpatient 
medical center, which stated that the veteran adhered to the 
medical treatment program and Dr. C. felt as if the veteran 
had good potential to gain and maintain employment.  He 
stated that she was independent and a self-motivated person.  
However, in May 2001, it was reported that the veteran had 
not been compliant with her program goals.  She had attempted 
to commit fraud by filing falsified tutor reimbursement 
request forms.  She had requested to change her program of 
study, claiming that her current program was too strenuous, 
as she had to attend class daily.  When asked to document her 
program change, she did not do so.  Several attempts were 
made to contact her through her VA counselor, but she did not 
return any phone calls.  She did not respond to letters sent 
to her.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); 38 U.S.C.A. 
§ 5110(g) (West 2002).  In deciding such a case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (2000).

Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, (38 C.F.R. § 4.132), a 30 percent 
evaluation is assigned when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  A 50 percent evaluation is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9405 (prior to November 7, 1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 2002).

The VA General Counsel reviewed this matter and concluded 
that "definite" may be construed to mean "distinct, 
unambiguous, and moderately large in degree;" and that 
"moderately large" describes a degree which is less than 
"rather large," since "rather" means "quite," a term 
suggesting a higher level of intensity than "moderately."  
The General Counsel held that the word "definite" represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 2002).

Effective November 7, 1996, VA amended the rating criteria 
applicable to mental disorders under 38 C.F.R. § 4.130.  61 
Fed. Reg. 52,700 (October 8, 1996).  The rating criteria for 
all psychiatric disorders, with the exception of eating 
disorders, are as follows:



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:   depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2004).

After careful review of the evidence of record, the Board 
finds that the veteran's depressive disorder does not warrant 
an evaluation in excess of 30 percent for the period May 1, 
1994, to July 30, 2001, using the rating criteria in effect 
prior to November 7, 1996, and the amended rating criteria 
for psychiatric disorders.  For the period July 31, 2001, to 
November 21, 2004, the Board finds that a 50 percent 
evaluation is warranted for the veteran's depressive 
disorder, using both the criteria in effect prior to November 
7, 1996, and the amended criteria.  For the period commencing 
November 22, 2004, the Board finds that a 70 percent 
evaluation is warranted for the veteran's depressive 
disorder, using the rating criteria for psychiatric disorders 
in effect prior to November 7, 1996.

For the period May 1, 1994, to July 30, 2001, the Board notes 
that the veteran manifested symptoms of depression, crying 
spells, sleep impairment, poor concentration, fatigue, 
irritability, and a tense and sad mood.  The Board also notes 
that the veteran's symptoms were not consistent during this 
time period.  It is noted in her medical records that when 
she was taking medication, she felt less depressed and had 
less mood swings.  When she was not taking medication, her 
symptoms were more severe.  However, even when her symptoms 
were more severe, her disability did not warrant an 
evaluation in excess of 30 percent.  As such, evaluating her 
disability using the rating criteria in effect prior to 
November 7, 1996, she was not found to have impairment of her 
ability to establish or maintain effective or favorable 
relationships with people.  In addition, the reliability, 
flexibility and efficiency levels were not so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  In this regard, it was 
noted in her Vocational Rehabilitation records in March 2001 
that her treating physician, Dr. C. stated that he felt that 
the veteran had good potential to gain and maintain 
employment.  Further, throughout the medical evidence of 
record, her insight and judgment were noted to be good, she 
had no auditory or visual hallucinations, no delusional 
thinking, and no psychoses.  Her thoughts were found to be 
logical and her speech was within normal limits.  Although 
she was noted to have suicidal ideation in May 1995, that was 
an isolated episode and she has consistently denied suicidal 
and homicidal ideation since that time.  Further, she was 
noted to have restricted affect in February 1996 and January 
1999, but her affect was normal in relation to her stated 
mood in all other medical examination records.  Therefore, 
these isolated incidents do not support a finding that her 
disability warrants an evaluation in excess of 30 percent 
using the rating criteria in effect prior to November 7, 
1996.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Using the amended rating criteria commencing November 7, 
1996, the Board finds that the veteran's disability also does 
not warrant an evaluation in excess of 30 percent for the 
period May 1, 1994, to July 30, 2001.  In this regard, the 
Board notes that the veteran does not have circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).  As such, the 
Board notes that the veteran's speech was found to be of 
normal content, rate, and tone.  She was noted to describe 
having panic attacks when she lost her purse or felt the 
doors were not locked; however, this symptom was more so 
related to her obsessive-compulsive disorder, for which she 
is not service-connected.  In addition, she was not found to 
have impairment of short or long-term memory.  Further, her 
judgment and insight were adequate and she was not found to 
have impairment with social relationships.  As noted above, 
she was found to have constricted affect in January 1999, but 
this was an isolated incident and does not reflect the other 
findings as noted in the medical evidence as a whole 
commencing November 7, 1996.  Therefore, the Board finds that 
an evaluation in excess of 30 percent is not warranted for 
the veteran's depressive disorder for the period May 1, 1994, 
to July 30, 2001, using both the rating criteria for 
psychiatric disorders in effect prior to November 7, 1996, 
and the amended rating criteria commencing November 7, 1996.

For the period July 31, 2001, to November 21, 2004, the Board 
finds that an evaluation of 50 percent is warranted for the 
veteran's depressive disorder using both the rating criteria 
for psychiatric disorders in effect prior to November 7, 
1999, and the amended criteria.  As such, the Board notes 
that the July 2001 VA outpatient medical record shows that in 
addition to the symptoms noted above, the veteran reported 
having hypomanic symptoms, such as impulsive spending and 
episodes of never sleeping.  She also reported that she was 
angry and had decreased appetite.  The diagnosis of recurrent 
major depressive disorder included psychosis at that time.  
In addition, in the September 2001 VA outpatient medical 
record, she was shown to experience fatigue, restricted 
affect and was diagnosed to have psychotic features.  
Therefore, she is shown to have reduced reliability and 
productivity which would result in considerable industrial 
impairment, to include flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2004).  However, her 
disability does not warrant an evaluation in excess of 50 
percent because she is not found to have severe impairment of 
her ability to establish and maintain effective or favorable 
relationships with people and her symptoms are not of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  In addition, she was 
not found to have suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2004).  The Board notes that although 
the veteran exhibits obsessive symptoms, they are not related 
to her depressive disorder, but rather her obsessive-
compulsive disorder.  In addition, within the medical 
evidence of record, she was noted to have normal speech, her 
thoughts were logical and goal-directed, she was oriented to 
person, place, and time and her memory was intact.  She was 
also noted to be well-groomed.  She had not been found to 
have auditory or visual hallucinations and she does not have 
suicidal or homicidal ideation.  Hence, her symptoms do not 
meet the requirements for an evaluation in excess of 50 
percent using either the rating criteria for psychiatric 
disorders in effect prior to November 7, 1996, or the amended 
rating criteria for psychiatric disorders, effective November 
7, 1996.

For the period commencing November 22, 2004, the Board finds 
that an evaluation of 70 percent is warranted for her 
depressive disorder using the rating criteria for psychiatric 
disorders in effect prior to November 7, 1996.  As such, the 
Board notes that in addition to having symptoms of sleep 
impairment, irritability, flattened affect and dysphoria, she 
was shown to have an irritable and sad mood and she showed 
evidence of depersonalization and derealization.  It was also 
noted that the veteran had unprovoked anger related to her 
depression.  Further, the VA examiner opined that the veteran 
had severe problems with depression, and although the 
examiner stated that the veteran had trouble with obsessive 
compulsive symptoms, for which she is not service-connected, 
he did state that her depressive disorder symptoms 
compromised her ability to get along with others and to 
maintain gainful employment.  The VA examiner further opined 
that the veteran had severe impairment in the ability to 
obtain and retain employment at that time.  According to the 
criteria in effect prior to November 7, 1996, a 70 percent 
rating is allowed for symptoms of such a severity and 
persistence that severely impair the veteran's ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).  As the November 2004 VA examiner opined 
that the veteran had severe impairment in her ability to 
obtain and retain employment, her symptoms meet the criteria 
for a 70 percent evaluation.  A 100 percent evaluation is not 
warranted because the veteran is not found to be virtually 
isolated from the community; to have totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; and is not demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  Using the amended rating 
criteria for psychiatric disorders, the veteran does not have 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2004).  In this regard, the 
Board notes that the veteran was not found to have auditory 
or visual hallucinations.  Further, although she showed some 
evidence of depersonalization and derealization, she was not 
experiencing a gross loss of contact with reality such that a 
diagnosis of psychosis would be appropriate.  She also did 
not have any suicidal ideation.  She was further noted to 
present in neat clothing, good grooming and personal hygiene.  
Her memory was intact and her speech was clear, coherent, and 
relevant to context.  Therefore, a 100 percent evaluation is 
not warranted for the period commencing November 22, 2004.

In conclusion, for the period May 1, 1994, to July 30, 2001, 
the veteran's depressive disorder does not warrant an 
evaluation in excess of 30 percent using either the rating 
criteria for psychiatric disorders in effect prior to 
November 7, 1996, or the amended criteria effective November 
7, 1996.  Further, for the period July 31, 2001, to November 
21, 2004, the veteran's depressive disorder warrants an 
evaluation of 50 percent for her depressive disorder, but 
does not warrant an evaluation in excess of 50 percent using 
all rating criteria in effect during the duration of the 
appeal.  Finally, for the period commencing November 22, 
2004, the veteran's depressive disorder warrants a 70 percent 
evaluation using the rating criteria in effect prior to 
November 7, 1996, but does not warrant an evaluation in 
excess of 70 percent using all criteria in effect during the 
duration of her appeal.




ORDER

1.  For the period May 1, 1994, to July 30, 2001, entitlement 
to an evaluation in excess of 30 percent for depressive 
disorder is denied.

2.  For the period July 31, 2001, to November 21, 2004, 
entitlement to an evaluation of 50 percent, and no more, for 
depressive disorder is granted, subject to the laws and 
regulations governing the payment of VA compensation.

3.  For the period commencing November 22, 2004, entitlement 
to an evaluation of 70 percent, and no more, for depressive 
disorder is granted, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


